DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0154416, filed on 11/18/2020.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is recited to depend from claim 1, but seems to further limit the bi-layer/second electrolyte layer of claim 8.  Since claim 1 does not include a second electrolyte layer, claim 13 should be amended to depend from any of claims 8-12.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/815,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the resulting claimed invention of reference application reads on the claims of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US2021/0175517A1).
	Regarding Claim 1, Li discloses a method of manufacturing a solid oxide fuel cell [pars. 0132-139; Figs. 1-4F] comprising:
preparing a stack comprising at least one anode support layer (i.e., laminate 100 of ASL-ASL 78/88 lamination where number, n, of ASL is greater than 2) and at least one anode functional layer (i.e., AFL 118 comprised by AFL laminate tape 114 that is provided on the laminated 100 prior to calendering) [Figs. 3A-3B];
calendering the stack to obtain an anode (anode precursor laminate 150) [Fig. 3B];
stacking at least one electrolyte layer (i.e., electrolyte 172 comprised by electrolyte layer laminate tape 164) on the anode 150 to obtain an assembly (i.e., prior to calendaring) [Fig. 3C]; and
calendering the assembly to obtain an electrolyte substrate 200 [Fig. 3C],
wherein the at least one electrolyte layer comprises a sintering aid (e.g., binder, or alternatively, Fe or Co) [pars. 0119,0133].
	Regarding Claim 2, Li discloses wherein the anode support layer comprises a sheet (i.e., AFL laminate tape 114) obtained by tape-casting a slurry comprising at least one selected from the group consisting of nickel oxide (NiO), yttria-stabilized zirconia (YSZ) and a pore-forming agent [pars. 0123,0133].
	Regarding Claim 3, Li discloses wherein the anode functional layer comprises a sheet obtained by tape-casting a slurry comprising at least one selected from the group consisting of nickel oxide (NiO) and yttria-stabilized zirconia (YSZ) [par. 0123].
	Regarding Claim 16, Li discloses the method further comprising sintering the electrolyte substrate (i.e., to obtain a sintered anode-electrolyte assembly) [par. 0132].
	Regarding Claim 19, Li discloses the method  further comprising forming a cathode on the electrolyte layer of the electrolyte substrate [par. 0132].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-8, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above.
	Regarding Claim 4, Li discloses wherein the stack comprises two or more layers (i.e., n>2) of anode support layers including the anode support layer, which overlaps the claimed range of five to ten anode support layers, establishing a prima facie case of obviousness [par. 0134; MPEP 2144.05(I)], and at least one anode functional layer disposed on the anode support layer [Fig. 1].
	Regarding Claim 5, Li discloses wherein the anode is obtained by calendering the stack under the following conditions: calendering rollers have a nip gap not less than 99% and less than 100% of a thickness of the stack (e.g., the extend of calendering after a lamination step can be 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, or 1) [par. 0098].
	Li fails to explicitly disclose the calendering rollers have a rotational speed of 0.3 rotations or fewer per minute.  However, an ordinary skilled artisan would readily appreciate that the rotational speed of the calendering rollers would depend on the diameter of the rollers (i.e., the larger the roller diameter, the lower the rotational speed) which must comply with the feed rate of the stack through the calendering rollers and the gap between the rollers.  In this regard, Li teaches that good adhesion between the respective layers depends on variables including the nip gap, compression amount and the feed rate, and further illustrates by experiment the effect on stack adhesion by controlling these variables [pars. 0147-152; Table 1; Figs. 13-14], establishing the nip gap, compression amount and the feed rate, and by association, the rotational speed of the calendering rollers, as result-effective variables for optimizing adhesion effectiveness of the stack.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have controlled the nip gap, compression amount and the feed rate, and thus, the rotational speed of the calendering rollers as result-effective variables in order to obtain proper adhesion between the respective layers of the stack, wherein the calendering rollers may have a rotational speed of 0.3 rotations or fewer per minute, without undue experimentation and with a reasonable expectation of success [MPEP 214.05(II)].
	Regarding Claim 6, modified Li discloses wherein the anode is obtained by calendering the stack under the following conditions: the calendering rollers have a temperature of 0 to 250o C [par. 0031], which overlaps the claimed range of 60 to 90° C, establishing a prima facie case of obviousness [MPEP 2144.05(I)].  
	Li fails to teach wherein the calendering rollers have a diameter of 100 mm to 150 mm.  However, an ordinary skilled artisan would readily appreciate that the rotational speed of the calendering rollers would depend on the diameter of the rollers (i.e., the larger the roller diameter, the lower the rotational speed) which must comply with the feed rate of the stack through the calendering rollers and the gap between the rollers.  In this regard, Li teaches that good adhesion between the respective layers depends on variables including the nip gap, compression amount and the feed rate, and further illustrates by experiment the effect on stack adhesion by controlling these variables [pars. 0147-152; Table 1; Figs. 13-14], establishing the nip gap, compression amount and the feed rate, and by association, the rotational speed and diameter of the calendering rollers, as result-effective variables for optimizing adhesion effectiveness of the stack.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have controlled the nip gap, compression amount and the feed rate, and thus, the rotational speed and diameter of the calendering rollers as result-effective variables in order to obtain proper adhesion between the respective layers of the stack, wherein the calendering rollers may have a diameter of 100 mm to 150 mm, without undue experimentation and with a reasonable expectation of success [MPEP 214.05(II)].
	Regarding Claim 7, Li fails to disclose wherein the anode is obtained by calendering the stack at least two times.  However, absent persuasive evidence that calendering the stack more at least two times provides a special technical effect, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Li to have calendered the stack at least two time (i.e., in two steps) to obtain the anode [MPEP 2144.04(V)(C)].
	Regarding Claim 8, Li discloses wherein the at least one electrolyte layer may be comprised of multiple layers [par. 0117], which encompasses the claimed configuration of a bi-layered electrolyte layer, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 13, Li discloses wherein the second electrolyte layer is disposed on the first electrolyte layer, and comprises a sheet obtained by tape-casting a slurry comprising gadolinium-doped ceria (GDC) (i.e., Li discloses the electrolyte may comprise multiple layers of different materials including GDC) [pars. 0117,0120].
	Regarding Claim 14, Li discloses wherein the electrolyte substrate is obtained by calendering the assembly under the following conditions: calendering rollers have a nip gap not less than 90% and less than 95 % of a thickness of the stack (e.g., the extend of calendering after a lamination step can 6, 7, 8, 9, or 10) [par. 0098].
	Li fails to explicitly disclose the calendering rollers have a rotational speed of 0.3 rotations or fewer per minute.  However, an ordinary skilled artisan would readily appreciate that the rotational speed of the calendering rollers would depend on the diameter of the rollers (i.e., the larger the roller diameter, the lower the rotational speed) which must comply with the feed rate of the stack through the calendering rollers and the gap between the rollers.  In this regard, Li teaches that good adhesion between the respective layers depends on variables including the nip gap, compression amount and the feed rate, and further illustrates by experiment the effect on stack adhesion by controlling these variables [pars. 0147-152; Table 1; Figs. 13-14], establishing the nip gap, compression amount and the feed rate, and by association, the rotational speed of the calendering rollers, as result-effective variables for optimizing adhesion effectiveness of the stack.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have controlled the nip gap, compression amount and the feed rate, and thus, the rotational speed of the calendering rollers as result-effective variables in order to obtain proper adhesion between the respective layers of the stack, wherein the calendering rollers may have a rotational speed of 0.3 rotations or fewer per minute, without undue experimentation and with a reasonable expectation of success [MPEP 214.05(II)].
	Regarding Claim 15, Li discloses wherein the electrolyte substrate is obtained by calendering the stack under the following conditions: the calendering rollers have a temperature of 0 to 250o C [par. 0031], which overlaps the claimed range of 60 to 90° C, establishing a prima facie case of obviousness [MPEP 2144.05(I)].  
	Li fails to teach wherein the calendering rollers have a diameter of 100 mm to 150 mm.  However, an ordinary skilled artisan would readily appreciate that the rotational speed of the calendering rollers would depend on the diameter of the rollers (i.e., the larger the roller diameter, the lower the rotational speed) which must comply with the feed rate of the stack through the calendering rollers and the gap between the rollers.  In this regard, Li teaches that good adhesion between the respective layers depends on variables including the nip gap, compression amount and the feed rate, and further illustrates by experiment the effect on stack adhesion by controlling these variables [pars. 0147-152; Table 1; Figs. 13-14], establishing the nip gap, compression amount and the feed rate, and by association, the rotational speed and diameter of the calendering rollers, as result-effective variables for optimizing adhesion effectiveness of the stack.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have controlled the nip gap, compression amount and the feed rate, and thus, the rotational speed and diameter of the calendering rollers as result-effective variables in order to obtain proper adhesion between the respective layers of the stack, wherein the calendering rollers may have a diameter of 100 mm to 150 mm, without undue experimentation and with a reasonable expectation of success [MPEP 214.05(II)].
	Regarding Claim 17, Li discloses wherein the electrolyte substrate is sintered at 1,200 to 1,500°C [par. 0097], which encompasses the claimed range of 1,200 to 1,300° C, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 18, Li discloses wherein the anode of the sintered electrolyte substrate has a thickness 0.170 mm to 1 mm (i.e., the AFL is up to 20 μm, and the ASL is between 150-1000 μm, and the calendering step may reduce thickness of the overall layers by as low as 0.1%) [pars. 0098,0127], which overlaps the claimed range of 0.6 mm to 1.0 mm, establishing a prima facie case of obviousness [MPEP 2144.05(I)]; and the electrolyte layer has a thickness of 5 μm to 30 μm [par. 0117], which overlaps the claimed range of 5 μm to 20 μm, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, modified Li discloses wherein the bi-layered electrolyte layer comprises a first electrolyte layer comprising a sintering aid and a second electrolyte layer [refer to rejections of claims 1 and 8 above], but fails to explicitly teach wherein the second electrolyte layer not comprising a sintering aid.  The instant application teaches that when the first electrolyte layer includes a sintering aid of an appropriate amount while the second electrolyte layer does not, the sintering aid can diffuse into the second electrolyte layer during the sintering process, thereby improving the sintering characteristics and enabling formation of a dense second electrolyte layer even at a lower sintering temperature than the high sintering temperature used in the conventional manufacture thereof [PgPublication – pars. 0078-81,0087-88].  While Li discloses many different options for each electrolyte that may or may not include a sintering aid, Li does not specifically disclose that one layer of the bi-layered electrolyte comprises a sintering aid while the other may not.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724